DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on May 11, 2021.
Claims 1-4, 7, 9-12, 15, 17-20, and 22 are amended.  Claims 1-4, 7-12, 15-20, 22, and 23 are pending for examination.  Claims 1, 9, and 17 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gawlick, Ute, U.S. Patent Application 2011/0199214 A1 (published .
Regarding Claim 1, Gawlick teaches a computer-implemented method (e.g., Gawlick, Abstract and paras. 6, 8, and 17, describing a method for generating an alert within a medical alert system in which a user interface window is configured to allow a user to define alert values and related aspects) comprising:
Displaying, on a display, one or more alert rules (e.g., id., para. 16 and Figs. 6-31, describing and illustrating user interface windows of a medical alert application, and para. 68 and Fig. 15, describing and illustrating a user interface window comprising a dashboard space including an alert rule list with one or more alert rules);
Receiving a first user selection of a displayed alert rule (e.g., id., paras. 71 and 75 and Fig. 15, describing and illustrating each rule of the alert rule list including a modifier selector and describing receipt of an indication of a user selection of a modifier selector associated with an alert rule of the one or more alert rules);
In response to receiving the user selection, displaying, on the display, an alert modification interface corresponding to the selected alert rule, wherein the alert modification interface includes one or more conditions for triggering a communication of an alert to a first entity (see, e.g., id., para. 75, describing user selection of a modifier selector of an alert rule see also, e.g., id., paras. 55-59 and Fig. 10, describing and illustrating a user interface for adjusting alert ranges [representing triggering conditions] of alert rules associated with a selected physiological characteristic);
Receiving at least one additional user selection indicative of a change to the one or more displayed conditions for triggering the communication of an alert to the first entity (see, e.g., id., para. 75, describing the alert rule window as allowing the user to adjust the parameters associated with the alert rule and describing a modified alert rule [indicating receipt of a changed alert rule parameter] overriding another alert rule; paras. 76 and 86 and Fig. 17, indicating that test conditions are included in the parameters of an alert rule; and paras. 55-59 and Fig. 10, indicating that test conditions representing triggering conditions of an alert rule); 
In response to receiving the at least one additional user selection, updating the selected alert rule by at least updating a priority of the selected alert rule (see, e.g., id., para. 75, indicating the user using the alert rule window to modify [update] the alert rule; paras. 76 and 78 and Fig. 17, describing and illustrating the parameter list of an alert rule as including a priority that may be edited among values such as such as “Guarded,” “Serious,” and “Critical” [which can be viewed as representing priority levels]; and paras. 62 and 66 and Fig. 13, describing and illustrating an alert description window associated with a triggered alert, the alert description window including a displayed priority value);
Receiving patient information from a plurality of different healthcare providers, wherein the patient information comprises names of a plurality of patients including the first patient (see, e.g., id., paras. 20, 21, and 23 and Fig. 1, describing and illustrating the medical alert system as comprising various computing devices used to manage information associated with patients, describing medical personnel using the computing devices to receive alerts related to patients and to check and update a status of a patient, and describing patient monitoring by various electronic devices such that data of patients is automatically or manually provided to the system; para. 22, describing management of patient data in multiple dimensions and from multiple sources without limitation; and para. 45, describing patient demographic information including a patient name.  Note that patient information provided by or in relationship to various personnel can be viewed as patient information from a plurality of different healthcare providers under a broadest reasonable interpretation standard);
Processing the patient information through a processing system where the alert rules are implemented (see, e.g., id., paras. 21 and 23 and Fig. 1, describing and illustrating the medical alert system as comprising a data processing system that receives the patient data and initiates processing of the data automatically or under control of an operator, and paras. 19 and 40-42, describing embodiments in which a rules manager is implemented in relationship to a database of the processing system);
Identifying the first patient from the patient information (see, e.g., id., paras. 19, 21, and 40-42, describing use of data mining in relationship to data associated with a patient in the database of the processing system to trigger and respond to alert rules [indicating identification of a patient in some form]);
Retrieving the selected alert rule based on information of the first patient (see, e.g., id., para. 75 and Fig. 15, indicating user modification of a selected alert rule from among multiple alert rules of various types; paras. 76, 77, and 79 and Fig. 17, indicating alert rules as applicable to patients of certain groups or types; and paras. 70 and 85, indicating alert rules generated or triggered based on patient data changes or patient data evaluated periodically in relationship to satisfied conditions or criteria);
Initiating the selected alert rule based on the priority of the selected alert rule (see, e.g., id., paras. 76 and 78 and Fig. 17, describing and illustrating the parameter list or generation conditions of an alert rule as including a priority; and paras. 66, 70, 73, 95, and 98 indicating variation in generation or triggering of an alert based on a priority of the alert; and para. 70, indicating alert rules ;
Via the selected alert rule, generating the alert with an estimate for the first entity (see, e.g., id., para. 75 and Fig. 15, indicating user modification of a selected alert rule; para. 42, describing alert rules that trigger calls to data mining models to apply predictions in real time by executing a prediction model; para. 99, describing one or more prediction alerts generated based on execution of a prediction alert rule; and para. 100, describing embodiments in which prediction alerts include a time value, a description, and a probability of occurrence [the information representing an estimate in some form]); and
Automatically communicating the alert to the first entity (see, e.g. id., paras. 99-107 and Figs. 23-25, describing and illustrating presentation of prediction alert information to a user in relationship to a prediction alert rule).
However, Gawlick is silent regarding the first entity (to which an alert is communicated) being a first patient, regarding the patient information comprising billing information and healthcare plans of a plurality of patients, regarding identifying billing information of the first patient and a healthcare plan of the first patient from the patient information, regarding generating an estimate of a cost associated with a procedure of the first patient based in part on the healthcare plan of the first patient, and regarding generating the alert with the estimate for the first patient.
Rothschild teaches a computer-implemented method (e.g., Rothschild, Abstract, describing a method and system for estimating medical billing codes and patients’ financial responsibility for the services from medical services providers and , comprising: triggering a communication of an alert to a first patient (see, e.g., id., para. 22 and Fig. 1, describing and illustrating a system to generate billing codes for calculating a consolidated medical bill, the system comprising one or more users including a patient, and paras. 43 and 60, describing notification alerts received by users including a patient); receiving patient information, wherein the patient information comprises billing information and healthcare plans of a plurality of patients including the first patient (see, e.g., id., para. 24, describing information entered into the system by users including patients, medical services providers, and legal healthcare organizations and describing the information stored in one or more databases including a patient database, a medical services provider database, and a legal healthcare organization database; para. 26, describing storing information including patients with their details including billing discounts previously offered to the patients and historical data including previously billed medical concepts and billing codes [billing information] and including information about the medical insurance coverage for the patients; and para. 28, describing a custom rules database that includes rules or guidelines regarding parameters of generating billing codes depending on factors such as patient demographics, patient medical insurance eligibility, and existing medical insurance coverage); identifying billing information of the first patient and a healthcare plan of the first patient from the patient information (see, e.g., id., para. 6, describing estimating medical billing codes and a patient’s financial responsibility for patient encounters and describing calculating a patient’s financial responsibility based on the charges mapped with the patient’s insurance eligibility and contractual insurance payment allowed amounts as determined , generating an estimate of a cost associated with a procedure that the first patient has selected based in part on the healthcare plan of the first patient (see, e.g., id., para. 23, describing a entering a query related to a medical service, such as patient problems, diagnosis, or treatment, via an interface of a user device  [representing a selected procedure in some sense] and indicating embodiments in which the user is a patient; para. 27, describing medical concept and billing code information as including fees or costs that may be helpful in calculating a final billing estimate incurred by a patient for a medical service; and para. 31, describing the billing analysis module as analyzing billing codes, applicable custom rules, and historical data to generate a consolidated final billing claim estimate and patient’s financial responsibility), and generating the alert with the estimate for the first patient (see, e.g., id., describing the billing analysis module as generating a consolidated final billing claim estimate and patient’s financial responsibility; para. 43, describing addition of new user information and analyzed output from the system as automatically shared among the databases and user devices and describing embodiments in which users, including the patient, receive notification alerts for updated information through but not limited to email, text message, voice message, or call, among others; and para. 44, describing the system as providing opportunity to patients to be informed about a medical services provider and approximate estimate of the cost of availing themselves of their services.  
Gawlick and Rothschild are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for identification and communication of information to a patient and with teachings directed toward applications in healthcare settings.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gawlick and Rothschild and implement a method in which a first entity to which an alert is communicated is a first patient, patient information comprises billing information and healthcare plans of a plurality of patients, billing information of the first patient and a healthcare plan of the first patient is identified from the patient information, an estimate of a cost associated with a procedure of the first patient is generated based is in part on the healthcare plan of the first patient, and the alert is generated with the estimate for the first patient in order to allow patients to be better informed about the approximate or estimated cost of using the services of a health care provider (see, e.g., Rothschild, Abstract and paras. 2-5 and 44; and in view of the value of cost estimation well known in the art).  
However, Gawlick as modified by Rothschild appears to be silent via the selected alert rule, generating the alert for the first patient.
Kahn teaches a computer-implemented method (e.g., Kahn, Abstract, describing a method for providing an interactive interface to user health data), comprising: via a selected alert rule, generating an alert for a first patient, and automatically communicating the alert to the first patient (see, e.g., id., col. 1, lines 
Kahn is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for updating alert rules including conditions for triggering communication of an alert to an entity and with teachings directed toward applications in healthcare settings.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gawlick, Rothschild, and Kahn and implement a method in which, via a selected alert rule, an alert is generated for a first patient, and the alert is automatically communicated to the patient in order to provide user control of relevant notifications to the user of his or her own medical data (see, e.g.
Regarding Claim 2, Gawlick as modified by Rothschild and Kahn teaches the method of Claim 1, wherein the alert modification interface further comprises at least one variable element configured to permit a user to modify information provided in the communication of the alert to the first patient (see, e.g., Gawlick, para. 75, describing the alert rule window as allowing the user to adjust the parameters associated with the alert rule; paras. 76, 78, and 81 and Fig. 17, describing and illustrating the parameter list of an alert rule as including a priority that may be edited using a drop down selector box user interface control and a description that may be edited using a text box user interface control; para. 81 and Fig. 13, describing a value entered using the description control as corresponding to a text field indicated by an alert description shown after generation of an alert based on the corresponding alert rule; and paras. 62 and 66 and Fig. 13, describing and illustrating an alert description window associated with a triggered alert, the alert description window including a displayed priority value and alert description).
Regarding Claim 3, Gawlick as modified by Rothschild and Kahn teaches the method of Claim 1, wherein receiving the at least one additional user selection indicative of a change to the one or more displayed conditions further comprises: receiving at least one property associated with a value; and generating the value within the communication of the alert to the first patient (see, e.g., Gawlick, para. 75, describing the alert rule window as allowing the user to adjust the parameters associated with the alert rule; paras. 76 and 78 and Fig. 17, describing and illustrating the parameter list of an alert rule as including a test condition control that may be used to define alert rule test conditions, such as relative to a certain a physiological 
Regarding Claim 4, Gawlick as modified by Rothschild and Kahn teaches the method of Claim 1, further comprising: determining whether a calculation request matches the one or more conditions for triggering the communication, wherein in response to a determination that the calculation request matches the one or more conditions for triggering the communication, including the alert in the communication to the first patient; and in response to a determination that a calculation request does not match the one or more conditions for triggering the communication, forgoing including the alert in the communication to the first patient (see, e.g., Gawlick, para. 62, describing one or more alerts generated based on execution of an alert rule triggered based on receipt of a measured value of a physiological characteristic [which can be viewed as representing or comprising a calculation request] and providing an example in which an applicable alert rule is identified by comparing a characteristic indicator of the measured value to the physiological characteristic indicator associated with the alert rule such that, if the alert rule is applied and the received measured value of the physiological characteristic 
Regarding Claim 7, Gawlick as modified by Rothschild and Kahn teaches the method of Claim 1, wherein displaying the plurality of alert rules further comprises: displaying, on the display, a preview of a communication of the alert to the first patient, wherein the preview of the communication of the alert to the first patient corresponds to the selected alert rule (see, e.g., Gawlick, paras. 71 and 75 and Fig. 15, describing and illustrating each rule of the alert rule list including a description and describing user selection of a modifier selector associated with an alert rule [representing a currently selected alert rule] to present the alert rule window allowing the user to adjust the parameters associated with the alert rule; and paras. 76 and 81 and Fig. 17, describing and illustrating the parameter list of an alert rule as including a description that may be edited using a text box user interface control.  Note that any prior display of alert content, such as an alert description as noted, that is later provided in a triggered alert can be viewed as a preview of a communication of an alert as claimed).
Regarding Claim 8, Gawlick as modified by Rothschild and Kahn teaches the method of Claim 1, further comprising: at a first time, in response to receiving a request for a first communication of a first type, evaluating the plurality of alert rules and including corresponding information from a first set of the plurality of alert rules in the first communication of the first type; and at a second time, different than the first time, in response to receiving a request for a second communication of the first type, evaluating the plurality of alert rules and including corresponding information from a second set of the plurality of alert rules, different than the first set of the plurality of alert rules, in the second communication of the first type (see, e.g., Gawlick, para. 40 and Fig. 5, describing and illustrating example medical alert operations comprising repeatedly receiving data, monitoring a database, executing alert rules, executing a prediction model, and generating an alert; para. 42, describing a rules manager that evaluates an alert rule or rules and triggers actions to alert medical personnel through a dashboard of a medical alert application, describing embodiments in which some alert rules trigger calls to a data mining module that sends results back to the alerts manager executing an alert rule which evaluates new alert rules to determine if those results should be sent to medical personnel as well, and indicating that prediction model execution may not be applied each time the data changes; and paras. 53 and 61-63, indicating different groups or types of patients to which alert rules may apply and indicating different types of alerts [representing different types of requests or communications in some sense].  Under the arrangements described above, operation of an alert rule or set of alert rules of a certain type at different times with and without prediction model execution causing inclusion of additional alert rule evaluation results can be viewed as comprising a second communication including corresponding information from a second, different set of alert rules as claimed).
Regarding Claim 9, Gawlick as modified by Rothschild and Kahn teaches a non-transitory computer readable storage medium corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 10, Gawlick as modified by Rothschild and Kahn teaches a non-transitory computer readable storage medium corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable. 
Regarding Claim 11, Gawlick as modified by Rothschild and Kahn teaches a non-transitory computer readable storage medium corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable. 
Regarding Claim 12, Gawlick as modified by Rothschild and Kahn teaches a non-transitory computer readable storage medium corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 15, Gawlick as modified by Rothschild and Kahn teaches a non-transitory computer readable storage medium corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable. 
Regarding Claim 16, Gawlick as modified by Rothschild and Kahn teaches a non-transitory computer readable storage medium corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable. 
Regarding Claim 17, Gawlick as modified by Rothschild and Kahn teaches a system corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 18, Gawlick as modified by Rothschild and Kahn teaches a system corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable. 
Regarding Claim 19, Gawlick as modified by Rothschild and Kahn teaches a system corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable. 
Regarding Claim 20, Gawlick as modified by Rothschild and Kahn teaches a system corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 22, Gawlick as modified by Rothschild and Kahn teaches a system corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable. 
Regarding Claim 23, Gawlick as modified by Rothschild and Kahn teaches a system corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable. 

Response to Arguments
Applicant’s arguments filed May 11, 2021, have been fully considered but are generally moot in view of the new grounds of rejection.  To the extent the arguments still apply, they are not persuasive.  Applicant argues on pages 11-14 of the Amendment (pages 2-5 of the Remarks) that Gawlick in view of Kahn and Campbell fails to teach or suggest the limitations of representative Claim 1.  Note that amended limitations and various related arguments are rendered obvious over the teachings of newly added reference Rothschild in combination with the other applied references.  
Regarding Applicant’s arguments on page 13 that Kahn does not use the term “estimate” or its variants and that Gawlick does not disclose anything related to billing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments on pages 13 and 14 that terms in the references are being too broadly or otherwise improperly construed and that rejections are not consistent with the all elements rule requirement that all limitations be taught by the reference, it is noted that the interpretations of the references are based on a broadest reasonable interpretation of the claim language rather than any particular definition of the terms used in the references.  A reference need not use a specific term recited in the claims if the teachings of the reference read on a broadest reasonable interpretation of the claim limitations at issue that include the specific term.  Also, where a limitation is rendered obvious over a combination of references, features of the limitation may be taught by different of the combined references.  Although discussions related to Campbell and added limitations taught by Rothschild are moot, Applicant’s arguments do not persuasively identify specific elements that are not taught or suggested by the cited references in combination.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Studsrud, Jason T., U.S. Patent Application 2015/0363555 A1 
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30-6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Conrad Pack/
Examiner, Art Unit 2174
8/28/2021



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174